  Case 3:19-cr-00095-REP Document 1 Filed 07/02/19 Page 1 of 2 PageID# 1

                                                                                            I

                                                                                    JUL - 2 3)19
                         IN THE UNITED STATES DISTRICT COURT                                           a
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                                                               CLERK. U.S. DISTRICT COURT
                                   Richmond Division                                 RICHMOND, VA


 UNITED STATES OF AMERICA                               Criminal No. 3:I9-CR-095


         V.                                             I8U.S.C. §2252A(a)(2)
                                                       Receipt of Child Pornography
 JAAN MOSBY,                                           (Count One)

                Defendant.                              18U.S.C. §2253
                                                        (Forfeiture Notice)

                                 CRIMINAL INFORMATION


THE UNITED STATES ATTORNEY CHARGES THAT:


                                          COUNT ONE
                                 (Receipt of Child Pornography)

       On or about June 14, 2018, in the Eastern District of Virginia, the defendant,

JAAN MOSBY,knowingly received child pornography as defined by 18 U.S.C. § 2256, to wit:

one zip file entitled "wert.zip," containing 70 individual image files, each of which depicting an

actual child engaged in sexually explicit conduct, specifically prepubescent female children

engaged in genital-genital sexual intercourse, masturbation, and the lascivious exhibition ofthe

genitals; that had been mailed, and, using any means or facility of interstate or foreign

commerce,shipped and transported in and affecting interstate and foreign commerce by any

means, including by computer.

(In violation of Title 18, United States Code, Section 2252A(a)(2)(A))

                                    FORFEITURE NOTICE


       Pursuant to Rule 32.2(a) ofthe Federal Rules of Criminal Procedure, the defendant is

hereby notified that, if convicted of Count One,the defendant shall forfeit to the United States
  Case 3:19-cr-00095-REP Document 1 Filed 07/02/19 Page 2 of 2 PageID# 2




his interest in any visual depiction produced, transported, mailed, shipped, or received in

violation of Title 18, United States Code, Sections 2251 etseq., and any property, real or

personal, constituting or traceable to gross profits or other proceeds or used or intended to be

used to commit or promote the commission of such offense(s), including, but not limited to the

following:

               HP laptop, serial number 5CD802100X;

               RCA tablet, serial number GSFD1Z1589D4;

               Verizon tablet, serial number HFSQMV7B;

               Samsung mobile phone, serial number A3LSMJ320VPP;

               SanDisk 32 GB memory card with adapter;

               Seagate external hard drive, serial number NA8A0SXK;and

               Toshiba laptop, serial number 6D208316Q.

(In accordance with Title 18, United States Code, Section 2253)



       G.ZACHARY TERWILLIGER
       UNITED STATES ATTORNEY




By:
       Bwan R. Hood
       Assistant United States Attomey
